891 So. 2d 1183 (2005)
John Gary BRENTLINGER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-3339.
District Court of Appeal of Florida, Second District.
February 2, 2005.
James Marion Moorman, Public Defender, and Maureen E. Surber, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Tonja Rene Vickers, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
John Brentlinger challenges his judgment and sentence of five years' imprisonment entered after a jury found him guilty *1184 of battery. Brentlinger raises three issues on appeal. Only one issue warrants discussion. Brentlinger argues that the trial court erred by imposing $25 in prosecution costs because the State did not present documentation to support the imposition. See Ortiz v. State, 884 So. 2d 77 (Fla. 2d DCA 2004). Brentlinger preserved this issue by filing a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b). The State concedes that this case should be remanded to strike these costs. Accordingly, we reverse the imposition of the prosecution costs and remand for the trial court to strike these costs. We affirm Brentlinger's judgment and sentence in all other respects.
Affirmed in part, reversed in part, and remanded with directions.
SALCINES, STRINGER, and WALLACE, JJ., concur.